Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 10/26/2022 is acknowledged. Claims 1-27 and 29 have been canceled and claims 30-36, 42, and 45 have been withdrawn. Claims 28, 37-41, 43, and 44 are under examination in the instant office action. 
It is noted that the status of previously presented claim 40 is incorrectly stated as “(withdrawn)”. It should be corrected as “(previously presented)”.  
Applicant’s affirmation of the election of species of yeast and mosaic virus in the reply filed on 10/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Rejections withdrawn
Applicant’s amendments and arguments filed on 10/26/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 102(a)(1) rejection of claims 28, 29, 40, 41, 43, and 44 over Pujos et al. (US 2011/0301030 A1) and 35 U.S.C. 103(a) rejection of claims 28, 29, 37-41, 43, and 44 over Pujos et al. (US 2011/0301030 A1) and Fraley et al. (US 5,667,795) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

New ground of rejections necessitated by Applicant’s amendment 
The elected species yeast in claim 28 is now amended to be Starmerella, bombicola, a subspecies of yeast, which is free of prior art. Prior art is found for the nonelected species in the Markush group, growth by-product of Starmerella bombicola; thus, the Markush claim is rejected in the following new ground of rejections (claims to the nonelected species are still held withdrawn from further consideration) according to MPEP 803.02 III. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 40 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The recitation of "Carlavirus, …., Pomovirus” in claim 40 and the new recitation of “mosaic virus" in claim 28 render claim 40 indefinite. The terms "Carlavirus, …., Pomovirus” in claim 40 is broader than the term “mosaic virus" in claim 28. It is confusing to one of ordinary skill whether the plant infection is limited to mosaic virus as recited in claim 28 or not as recited in claim 40. 

Claims 28, 40, 41, 43, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schuster et al. (DD 248279 A1).
Schuster et al. teach surface-active rhamnolipids (a growth by-product of Starmerella bombicola without Starmerella bombicola according to the instant specification), a culture filtrate isolated from Pseudomonas aeruginosa, being applied to the leaves of tobacco for treating tobacco mosaic virus (abstract, the paragraph bridges page 1 and 2, example 2, and claim 1 of the English translation).
Although the method of producing rhamnolipids taught by Schuster et al. is different from the method of producing rhamnolipids recited in the instant claim: from Pseudomonas aeruginosa vs from Starmerella bombicola; the instant limitation is a product-by-process limitation of a product used in a claimed method, i.e., the instant claim is a method of using, not a method of making. The determination of patentability of a product-by-process limitation is based on the product itself, not its method of production. If the product in the product-by-process limitation is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. 
	
Claims 28, 37-41, 43, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schuster et al. (DD 248279 A1) in view of Fraley et al. (US 5,667,795).
The teachings of Schuster et al. are discussed above and applied in the same manner.
Schuster et al. do not specify the composition further comprising xanthan gum adherent substance in and amount of 0.001% w/v in the instant claims 37-39.
This deficiency is cured by Fraley et al. who teach aqueous pesticidal concentrate, to be diluted with water for spraying to the foliage of crops, comprising about 0.02-1.0% by weight of heteropolysaccaride gum such as xanthan gum (claims 1 and 4), i.e., <0.02-1.0% w/v, assuming the density of the diluted spray being about the same as the density of water, 1 g/mL.
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of gum is 0.001% w/v by weight and the range of gum taught in the prior art is <0.02-1.0% w/v and therefor, overlaps with the claimed range.

Response to Applicants’ arguments:
Applicant’s arguments, filed on 10/26/2022, have been fully considered but they are moot in view of new ground of rejections. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/Primary Examiner, Art Unit 1612